PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fox, Ken
Application No. 16/307,498
Filed: December 06, 2018
For: METHODS AND SYSTEMS OF SOFTWARE TESTING, DISTRIBUTION, INSTALLATION AND DEPLOYMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of April 6, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on July 7, 2020. A Notice of Abandonment was mailed December 11, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $340.00, and the submission required by 37 CFR 1.114, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

Petitioner should note the inventor’s name is incorrect on the petition. When submitting documents to the Office, please ensure that the inventor’s name is spelled correctly. 

This application is being referred to Technology Center Art Unit 2194 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions